Mr. Justice Boggs delivered the opinion of the court. 6. Appeal and error, § 1410*—when finding set aside on appeal. A finding will be set aside on appeal where it is against the manifest weight of the evidence. 7. Mortgages, § 720*—when evidence insufficient, to sustain decree stating an account. In a bill to compel the conveyance of land, where it appeared that defendant’s predecessor in title to the land took title under an agreement to convey to complainant, on payment of certain sums of money, a decree stating an account showing the amount due from complainant and the amount paid by him, held sustained by the evidence except as to one item. 8. Payment, § 29*—when evidence insufficient to establish payment. In a bill to compel the conveyance of land, where it appeared that defendant’s predecessor in title to the land took title under an agreement to convey to complainant, on payment of certain sums, a decree allowing in its statement of account a payment of $300 by complainant, held manifestly against the weight of the evidence, such finding being made on the uncorroborated testimony of complainant, which was contradicted by defendant’s evidence and impeached by evidence tending to show that complainant’s reputation for truth and veracity was bad in the community where he resided. 9. Payment, § 29*—when •purported receipt entitled to little •weight as evidence of payment. In a bill to compel the conveyance of land, where it appeared that defendant’s predecessor in title to the land had taken title under an agreement to convey to complainant, on payment of certain sums of money, and where the payment of an item of $300 to the administrator of such predecessor was disputed, a paper reading: “John Henry to H. M. Britt, $300.00,” held not a receipt and entitled to little weight, the paper being not signed, and there being no evidence of handwriting, or to show how complainant came by the paper other than his own testimony, and there being evidence that complainant owed H. M. Britt $300 on another transaction at the time when the payment was alleged to have been made, to which the paper might have referred. 10. Payment, § 27*—who has burden of proving payment. One claiming to have made a payment has the burden of proving the payment by a preponderance of the evidence. 11. Mortgages, § 720*—when evidence sufficient to sustain finding that corn paid on indebtedness for land. In a bill to compel the conveyance of land, where it appeared that defendant’s predecessor in title to the land had taken title under an agreement to convey to complainant, on payment of certain sums of money, a finding that certain corn was paid on account of the sums due defendant’s predecessor and not as rent, held sustained by the evidence.